Detailed Action1
Election/Restriction
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-25 in the reply filed on November 20, 2020 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 10-12 are objected to because of an informality: in the phrase “according to any of the claim 1” the words “any of the” should be removed.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites said parameterized analytical function in only two variables can be expressed by or is equivalent to the [recited functions], where B and W are constants, z is a distance in the length direction of the distribution bar, L is a length of an outlet, A is a cross sectional area of an outlet, and 'k' and 'a' are parameters. Applicant’s disclosure does not describe claim 5 in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 5 requires to determine a length or area of each outlet with the functions recited.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains to calculating the length or area of a plurality of outlets.
(C) The state of the prior art. The current state of the prior art discloses calculating varying outlet lengths based on flow rate.
(D) The level of one of ordinary skill. Applicant’s disclosure must be sufficient to enable a distributor designer having three-to-five years of experience to use the invention. 
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working 
 (F) and (G) The amount of direction provided by the inventor and the existence of working examples. The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. Upon reviewing the instant application, the originally filed disclosure does provide direction and examples of using the formulas in claim 5. There are a few issues with these examples as detailed below.
Functions appear to be a parameterized function with only one parameter
Claim 4, from which claim 5 depends, states that the parameterized analytical function has only two parameters (k,a). However, the function L(z) is a function with only one parameter, i.e. ‘z’. The examples provided on pages 34-43 of Applicant’s originally filed specification also support this conclusion. Referring to the equation L(z)=B+k*(z/W)^a, the constant B is taught to be the minimum outlet length Lmin, for example .004 meters (see page 38); ‘k’ is taught to be equal to the equation on page 38, which will also make K a constant as (also see page 41 that provides the constant k with a value of .037 in the first example); W is taught to be equal to the distance between the centers of half the number of exit pipes (page 35), which is also a constant (see page 41 that provides the constant W with a value of 0.21 in the first example); and ‘a’ is taught to be n+1 (page 38), which is also a constant as the value of n is a constant (see example 1 on page 40). 
Thus, when using the equation L(z)=B+k*(z/W)^a to solve for all the outlets, only the variable ‘z’ changes.
‘z’ can’t be a distance in the length direction of the distribution bar
Claim 5 states z is a distance in the length direction of the distribution bar. However, the equations in claim 5 make ‘z’ a parameter that is an integer that goes from 1 to the total number of holes (page 38). Thus, one of skill in the art wouldn’t know how to use the recited functions wherein z is the distance in the length direction of the distribution bar. If ‘z’ were interpreted as the recited distance, there would be no variables in the equation as detailed above.
Examples do not provide logical calculations
In Example 1 on pages 40-41, ‘K’ is given to be 0.037m, ‘W’ is given to be 0.21m, and ‘n’ is given to be 0.9. Example 1 does not give the value for ‘a’, but page 38 states a=(n+1), which would make a=1.9 in this example. Example 1 further doesn’t provide the exact value for B, but page 38 teaches that B=Lmin, which can be between 2 and 10mm, or .002 and .01 meters (.004m will be used). Thus, a few calculations of example 1 will be as follows:
L(1)=.004 +.037*(1/.21)^1.9 = .72 meters
L(2)=.004+.037*(2/.21)^1.9 = 2.68 meters
L(3)= .004+.037*(3/.21)^1.9 = 5.79 meters
Not only are these calculations much greater than the length of the largest exit pipe (i.e. .037), they are also greater than the distributor bar and panel. 
The other examples provided in the specification provide similar calculations.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since the formulas recited in claim 5 do not have two parameters and don’t seem to produce logical results, it would not be practical for one of ordinary skill in the art to be able to use the method as recited in claim 5 after experimentation. 
After considering all of the above factors, claim 5 is not enabled by the originally filed disclosure. Due to lack of direction and working examples, a person of ordinary skill in the art would not be able to use the invention as recited in claim 5.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a geometry in step a. It is unclear if this is referring to the geometry recited in the preamble.
Claim 4 recites assigning values to said parameters. It is unclear if parameters is referring to the only two parameters, a first set of parameters, or a second set of parameters.
Claim 5 recites an outlet. It is unclear if this is referring to the outlets first introduced in claim 1 or if a different outlet is being introduced.
Regarding claim 9, the use of a broader tolerance margin followed by narrower tolerance margins creates confusion as to the scope of the claim. See MPEP 2173.05(c)(I). 
Claim 15 and 16 recite a main channel. It is unclear if this is referring to the main channel introduced in claim 1.
Claim 16 recites the ratio. There is insufficient antecedent basis for this limitation.
Regarding claims 21-23, the use of the phrase “such as” renders the claims indefinite. See MPEP 2173.05(d). For purposes of examination, this limitations after the phrase “such as” will not be interpreted as being required.
Claims 2-3, 6-8, 10-14, 17-20, and 24-25 are rejected for depending from claim 1.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2014/0342089 (“Koster”) in view of A B J Kroezen et al., The flow properties of foam, Journal of the Society of Dyers and Colourists 393-400, Published October 1988 (“Kroezen”) and Markus Stephan et al., CFD Topology Optimization of Automotive Components, 4th European Automotive Simulation Conference, Published 2009 (“Stephan”).
Claim 1 recites a method of designing and manufacturing a distributor bar having a central inlet  for receiving a predefined viscous foamable liquid mixture at a predefined flow rate. Koster is directed to creating a distributor bar 200 for a known foam having a central inlet 230 and a mixing head 700 that supplies the foam to the central inlet at a flow rate, wherein one of skill in the art will appreciate that the mixing head can supply foam at a predefined flow rate (fig. 1, para. [0065]). Claim 1 also recites having a predefined even number of outlets fluidly connected to said inlet via a main channel, the number of outlets being spaced apart equidistantly over a predefined length. Koster teaches a main channel 210 that has a predefined number of outlets 240, which can be odd or even in number and spaced substantially equidistantly over the length of the bar (fig. 1, paras. [0013] & [0021]).
Claim 1 further recites the distributor bar has a geometry such that, when a ratio of the predefined flow rate entering the central inlet and the predefined length is at least 1.00 x 10-4 m2/s, the mixture will leave each of the outlets with an average velocity which is constant for each of the outlets within a predefined tolerance margin of at most +-5%. Koster teaches that the length of the outlets and diameter of the main channel can be adjusted to provide the same mass flow of foam from the outlets (paras. [0027] & [0028]), wherein since mass flow is directly related to velocity one of skill will reasonably infer that the velocities are also substantially the same. One of skill would also reasonably infer that the mass flow is capable of being the same when the claimed ratio is met.
Koster fails to explicitly teach choosing a geometry for the distributor bar to be manufactured and defining a set of parameters corresponding to a physical shape and dimensions of said distributor bar; b) assigning values to the geometrical parameters; taking into account a non-Newtonian shear thinning model and predefined shear thinning parameter of said viscous foamable liquid mixture; evaluating whether the simulated flow satisfies a predefined criterium. However, this would have been obvious in view of Kroezen. 
Kroezen is directed to determining the flow properties of foam in a tube in order to design a distribution unit with uniform flow (pages 2 & 8, wherein all references to Kroezen refer to the document submitted herewith). Kroezen teaches that when determining flow through a pipe, the distribution strongly depends on the plasticity factor n and the geometry of the distribution unit (page 8). Upon performing experiments, Kroezen determined that the plasticity factor of foam is less than 1, i.e. is shear thinning (pages 3-5). Kroezen teaches that when treating the flow of foam as a shear thinning liquid, and providing certain dimension for the distribution unit, it can be determined how to adjust the slit length or diameter to provide a uniformity index that lies between predetermined values (page 8). 
In this case, Koster teaches a distribution pipe for foam, wherein the outlets have varying lengths to maintain a uniform flow of foam through each. However, Koster is silent as to how the lengths/geometries of the outlets are determined in order to maintain uniform flow. Kroezen teaches a way to determine the length or diameter of an outlet to maintain a uniform flow of foam (see page 8 of Kroezen, i.e. to describe the foams as shear thinning with a power law rheology, provide specific dimensions for the distribution pipe including diameter and width of main channel and length and diameter of outlet, and then to determine the uniformity of the flow rate). It would be predictable to calculate the uniformity of flow given a distribution pipe having known dimensions, and, treating the foam as shear thinning with a power law rheology. Thus, it would be obvious to calculate whether the flow of the distribution bar of Koster is uniform given the teachings of Kroezen detailed above, and, to adjust the lengths of the outlets if the uniform index doesn’t lie within predetermined values.  
Given the above modification, providing specific dimensions to the distributor bar such as length and diameter reads on choosing a geometry for the distributor bar to be manufactured and defining a set of parameters corresponding to a physical shape and dimensions of said distributor bar; b) assigning values to the geometrical parameters; treating taking into account a non-Newtonian shear thinning model and predefined shear thinning parameter of said viscous foamable liquid mixture since the power law equation comprises parameters; and, determining if the calculated uniformity index is within predetermined values reads on evaluating whether the simulated flow satisfies a predefined criterium.
Claim 1 also recites if an outcome of said evaluation is negative, repeating steps b) to e); and if an outcome of said evaluation is positive, either repeating steps b) to e) or going to step f); f) building a physical distributor bar having a geometry that satisfied the predefined criterium. This is the natural logical result of the above modification. As stated above, calculations are made for the distribution bar to determine if the uniformity index is satisfactory. If it is, the distribution bar is ready to be manufactured. If not, the natural logical result is recalculating the uniformity index with different dimension of the distribution bar until the uniformity index is satisfactory.
Koster et al. fail to explicitly teach creating a virtual model of said geometry having said assigned values; d) simulating a flow of liquid mixture in said virtual model by performing a Computational Fluid Dynamics simulation.
Stephan is directed to computational fluid dynamics (CFD). Stephan teaches CFD is widely used in developing and improving new products in almost every industry (page 1, wherein all references to Stephan refer to the document submitted herewith). CFD can be used to validate or investigate product designs with respect to fluid dynamic properties by creating a CAD drawing of the part (pages 5-6). As some examples, CFD can determine a number, location, or shape of holes, and is known to find optimal channel structures to reduce pressure losses (pages 2-3).
Koster et al. teaches to determine a geometry of outlets in order to maintain uniform flow. However, it is well known in the art to calculate fluid properties via computer programs. Stephan teaches that CFD is widely used to investigate the fluid dynamics of a part. Stephan teaches that a virtual model of the part is made, then the CFD analysis verifies the fluid properties or reconstructs the design. Since Stephan teaches that CFD is used to find optimal channel structures to reduce pressure losses, it would be obvious and predictable to modify 
Claim 2 recites the non-Newtonian shear thinning model is selected from the group consisting of the following models: Ostwald de Waele, Cross, Carreau Yasuda, Herschel Bulkley,Bingham, Bird-Carreau and Casson. As detailed in the rejection to claim 1 above, the power law equation is used, which is also known as the Ostwald de Waele relationship.
Claim 3 recites step a) comprises: choosing a geometry for the main channel, and defining a first set of parameters representative for a physical shape and physical dimensions of the main channel; choosing a geometry for the plurality of outlets, and defining a second set of parameters representative for a physical shape and physical dimensions of the plurality of outlets. As detailed in the rejection to claim 1 above, Koster et al. teach choosing the width and diameter of the main channel, and choosing a length and diameter of the outlets. Thus, geometries of the main channel and outlets, as well as parameters thereof, are chosen.
Claim 4 recites a step of choosing a parameterized analytical function with only two parameters for determining said number of second set of parameters; and wherein step b) comprises assigning values to said parameters, and calculating geometrical parameters for each of the number of outlets (pl-pl2) using said analytical function. Koster et al. teaches using the power law equation (equation 5) when determining the geometry of the outlet (Kroezen, page 8). Equation 5, on page 4 of Kroezen, comprises two parameters (k and n). K is a constant, and n is determined, thus values are assigned to these parameters when determining the geometry of the outlet.
Regarding claim 6, Koster et al. fail to explicitly teach step e) is repeated for a predefined number of combinations of said two parameters (k, a). As detailed in the rejection to claim 1 above, the steps are repeated if the uniformity index isn’t within a predetermined range. Thus, repeating steps b to e, even when keeping the two parameters constant (i.e. one combination), reads on this limitation. 
Claim 7 recites step e) comprises calculating an average exit velocity for each outlet, and calculating a variation of these average exit velocities. As detailed in the rejection to claim 1 above, a uniformity index is calculated that calculates the flow rate of each of the outlets and 
Koster et al. fails to explicitly teach the predefined criterium is that the calculated variation of average exit velocities lies within a tolerance margin of at most +/- 5%. As detailed in the rejection to claim 1, above, Koster et al. teach the uniformity index being within a predefined range, but fail to teach a tolerance margin of +/- 5%. However, this would be an obvious design choice. Choosing a specific tolerance margin is routine for one of ordinary skill in the art, does not seem to be a critical feature of the claimed invention, produce unexpected results, or solve a stated problem. 
Regarding claim 8, Koster et al. fail to explicitly teach the predefined criterium further comprises checking whether each of the average exit velocities lies in the range of 2.5 to 3.5 m/s. Koster et al. teaches calculating the velocities at each outlet to determine if the ratio between the maximum and minimum velocities is within a predetermined range. While Koster et al. fails to explicitly teach what the optimal flow rate/velocity is, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, Koster et al. teaches a foam distributor bar with a uniform velocity, but is silent as to the specific value of the velocity. Thus, finding the optimum or workable range of foam velocity can be found by routine experimentation.
Claim 9 recites the tolerance margin is at most +/- 4 %, or at most +/- 3 %, or at most +/- 2 %. As detailed in the rejection to claim 1, above, Koster et al. teach the uniformity index being within a predefined range, but fail to teach a tolerance margin of at most +/- 4%. However, this would be an obvious design choice. Choosing a specific tolerance margin is routine for one of 
Regarding claim 10, Koster et al. further teach the viscous foamable liquid mixture comprises raw materials for forming polyurethane or polyisocyanurate (Koster, para. [0002]).
Regarding claim 14, Koster et al. further teach step a) comprises choosing a geometry for the main channel as being tubular and tapering towards the outer ends (Koster, para. [0028], wherein at least the internal diameter tapers).
Regarding claim 15, Koster et al. further teach choosing a main channel having a cross sectional shape selected from the group consisting of: circular, elliptical, triangular, triangular with rounded edges, square, square with rounded edges, rectangular, rectangular with rounded edges, pentagonal, pentagonal with rounded edges, hexagonal, hexagonal with rounded edges, octagonal, octagonal with rounded edges, polygonal, polygonal with rounded edges, and wherein the cross sectional area of the main channel varies continuously with distance from the center (Koster, para. [0028]).
Regarding claim 16, Koster et al. further teach choosing an main channel having a circular cross section with a first inner diameter in the middle of the distributor bar, and a second inner diameter at its outer ends, and wherein the diameter decreases in a continuous manner between the center and the outer ends (Koster, para. [0028]). 
Koster et al. fail to explicitly teach the ratio of the second diameter and the first diameter is a value in the range of 50% to 95%. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, Koster teaches to continuously decrease the diameter of the channel as the distance from the center increases in order to change the exit rate of the foaming mixture. While Koster is silent as to the rate the diameter decreases, finding the optimal rate for the reduction of the diameter can be found by routine experimentation. 
Regarding claim 17, Koster et al. further teach the geometry of the main channel is chosen to have a straight center line (figs. 3-5); and the geometry of the outlets is chosen to be cylindrical pipes with a constant inner diameter, the pipes having a variable length (figs. 1 & 3-5, paras. [0027] & [0069]).
Regarding claim 21, Koster et al. further teach the building of step f) comprises injection moulding (Koster, paras. [0026] & [0027]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. as applied to claim 1, and further in view of Applicant’s Admitted Prior Art (“AAPA”).
Regarding claim 11, Koster et al. further teach the viscous foamable liquid mixture comprises raw materials for forming polyurethane or polyisocyanurate (Koster, para. [0002]).
Koster et al. fail to explicitly teach the non-Newtonian shear thinning model is represented by the formula: µ = myn-1. However, this is obvious in view of AAPA. Applicant’s admit on page 29 of their originally filed specification that this equation was known to be used when modeling the rheology of polyurethanes. Since Koster et al. is directed to distributing polyurethane foam and determining flow rates via the power law formula, it would be obvious and predictable that this version of the power law formula can be used when calculating flow rates.
Koster et al. fail to explicitly teach with 'm' being a value in the range of 0.80 to 1.40 and 'n' being a value in the range of 0.50 to 0.90. Koster et al. teaches that the values of the power law formula change depending on the composition of the foam used. For example, the value of ‘n’ can be between 0.4-0.7 (fig. 4). Thus, it would be obvious and predictable to choose a foam composition such that the value of ‘n’ is between 0.4 and 0.7. Since this range overlaps the claimed range, a prima facie case of obviousness exists.
With respect to ‘m’, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, Koster et al. and Applicant’s invention teach determining flow rates of a polyurethane distribution bar by using the power law formula above. However, Koster is silent as to the values of ‘m’. Finding workable/optimal ranges for the value of ‘m’ for specific polyurethane mixtures can be found by routine experimentation.
Regarding claim 12, Koster et al. further teach the viscous foamable liquid mixture comprises raw materials for forming polyurethane or polyisocyanurate (Koster, para. [0002]).
added air and wherein the non-Newtonian shear thinning model is represented by the formula: µ = myn-1, with m=mo/(1 - 1.16. φ 0.424), and n=no - 0.59 φ, φ being the volume fraction of air added. However, this is obvious in view of AAPA. Applicant’s admit on page 29 of their originally filed specification that this equation was known to be used when modeling the rheology of polyurethanes. Since Koster et al. is directed to distributing polyurethane foam and determining flow rates via the power law formula, it would be obvious and predictable to add air to the raw materials and that this version of the power law formula can be used when calculating flow rates.
Koster et al. fail to explicitly teach 'mo' being a value in the range of 0.80 to 1.40 and 'no' being a value in the range of 0.50 to 0.90. Koster et al. teaches that the values of the power law formula change depending on the composition of the foam used. For example, the value of ‘n’ can be between 0.4-0.7 (fig. 4). Thus, it would be obvious and predictable to choose a foam composition such that the value of ‘n’ is between 0.4 and 0.7. Since this range overlaps the claimed range, a prima facie case of obviousness exists.
With respect to ‘m’, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, Koster et al. and Applicant’s invention teach determining flow rates of a polyurethane distribution bar by using the power law formula above. However, Koster is silent as to the values of ‘m’. Finding workable/optimal ranges for the value of ‘m’ for specific polyurethane mixtures can be found by routine experimentation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. as applied to claim 1, and further in view of USPGPub No. 2015/0024138 (“Figovsky”).
Regarding claim 13, Koster et al. fail to explicitly teachstep b) comprises assigning such values that an estimate of an average residence time (tdev) of the viscous foamable fluid mixture in the main channel is less than 150 ms, and wherein step e) further comprises calculating an average residence time (tdev) of the viscous foamable fluid mixture in the main channel and verifying whether the calculated average residence time (tdev) is less than 150 ms.
Figovsky is also directed to spraying foam on a substrate (Abstract). Figovsky teaches moving the foam composition through a chamber at a predetermined flow rate in order to 
In this case, Koster et al. and Figovsky both teach flowing a foam composition through a channel and onto a substrate. Figovsky teaches that it is known to flow the foam composition through the channel at a predetermined flow rate that corresponds to a predetermined residence time needed to obtain optimal spraying conditions. Thus, it would be obvious and predictable to choose a geometry of the distribution bar such that a predetermined residence time is believed to be achieved. Since CFD is used to determine complex fluid dynamics properties, it would further be predictable and obvious to use CFD to determine the residence time and to compare it to the optimal residence time.
Koster et al. fail to explicitly teach the optimal residence time being less than 150ms. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, Koster et al. teaches an optimal residence time for foam within the distributor bar. Thus, finding workable or optimum residence times can be found through routine experimentation.	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. as applied to claim 1, US Patent No. 3,431,889 (“Fraatz”).
Regarding claim 18, Koster et al. further teaches the geometry of the main channel is chosen to have a curved center line (Koster, para. [0018], wherein the central axis is curved), the geometry of the outlets is chosen to be cylindrical pipes with a constant inner diameter (Koster, figs. 1 & 3-6, para. [0027]), 
Koster et al. fail to explicitly teach the exit openings of each of the pipes being located in a single plane.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. as applied to claim 1, and further in view of Pipe Bending and Tube Bending, Jorgenson Metal Rolling & Forming Inc., Screen shot taken on September 21, 2011 (“Jorgenson”).
Regarding claim 19, Koster et al. further teach the geometry of the main channel is chosen to have a straight center line (Koster, figs. 3-5); and the geometry of the outlets is chosen to be exit slots having a constant cross section over their length, and having a variable length (Koster, figs. 1 & 3-6, para. [0027]). Koster et al. fail to explicitly teach the cross section being rectangular or rectangular with rounded edges. However, this would have been obvious in view of Jorgenson.
Jorgenson teaches that while most tubes and pipes are cylindrical, that they can have many different cross section including rectangular (page 1, wherein all references to Jorgenson refer to the document submitted herewith). 
In this case, Koster et al. teach the outlets being cylindrical. However, it is well known that tubes can have varying shapes. It would be predictable in view of Jorgenson for the distribution bar to function properly with outlets having a wide range of cross sections, including rectangular. Thus, it would be obvious to modify the outlets of Koster et al. to have a rectangular cross section.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. as applied to claim 1, and further in view of WO2010035478A1 (“Yokota”).
Claim 20 recites the geometry of the main channel is chosen to have a straight center line, and, the outlets have a same [diameter] exit opening (Koster, figs. 3-5). Koster et al. fail to explicitly teach the geometry of the outlets is chosen to be funnels. However, this would have been obvious in view of Yokota. Yokata teaches that outlet nozzle for distributing a substance on a substrate can have a funnel shape (see nozzle 21 illustrated in fig. 1).
In this case, Koster et al. teaches to have cylindrical outlets. However, one of skill in the art appreciates that outlet nozzles can come in a variety of shapes and sizes. Since Yokota teaches a funnel-shaped nozzle can deposit an agent on a substrate, it would be obvious and predictable to modify Koster et al. to comprise funnel-shaped outlets.
the funnels having different cross-sectional areas at their interface with the main channel. However, this would have been obvious in view of Kroezen. 
Kroezen teaches that uniformity of flow can be achieved either by varying the lengths of the outlets or by varying the diameter of the outlets (page 8). It would be predictable in view of Kroezen that varying the diameters of the outlets rather than varying the lengths will provide a uniform flow of foam. Thus, it would be obvious to provide the funnel shaped outlets with differing diameters at their interface with the main channel.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. as applied to claim 1, and further in view of Kaufui Wong et al., A Review of Additive Manufacturing, International Scholarly Research Notices, vol. 2012, Published August 16, 2012 (“Wong”).
Regarding claim 22, Koster et al. fail to explicitly teach the building of step f) comprises stereolithography additive manufacturing using materials such as Tusk XC2700. However, this would have been obvious in view of Wong.
Wong is directed to additive manufacturing (page 1, wherein all references to Wong refer to the document submitted herewith). Wong teaches that stereolithography was the first and most widely used process of rapid prototyping (page 2). Wong teaches that the advantages of rapid prototyping include reduced cost and time, the possibility to create almost any shape including those that are difficult to machine (page 1).
In this case, Koster et al. teach to produce the distribution bar via injection molding. However, one of skill in the art appreciates that there are many known manufacturing techniques suitable to make distribution bars. Wong teaches that rapid prototyping is known to quickly and inexpensively produce parts with complex shapes. It would be predictable in view of Wong to form a CAD file of the distribution bar of Koster et al., and to create the bar via stereolithography.
Regarding claim 23, Koster et al. fail to explicitly teach the building of step f) comprises Fused deposition modeling additive manufacturing using materials such as acrylonitrile butadiene styrene (ABS). However, this would have been obvious in view of Wong. 

In this case, Koster et al. teach to produce the distribution bar via injection molding. However, one of skill in the art appreciates that there are many known additive manufacturing techniques suitable to make distribution bars. Wong teaches fused deposition modeling is a known additive manufacturing technique that doesn’t require resins to cure and is cost effective. It would be predictable in view of Wong to form the distribution bar of Koster et al. via fused deposition modeling.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. as applied to claim 1, and further in view of Milling, CustomPartNet.com, Screen shot captured on July 15, 2013 (“NPL”).
Regarding claim 24, Koster et al. fail to explicitly teach the building of step f) comprises Computer numerical control (CNC) milling using metal material or metal alloys. However, this would have been obvious in view of NPL.
NPL teaches that milling is the most common form of machining and can be used to create parts with holes and three dimensional contours (pages 1 and 3-4, wherein all references to NPL refer to the document submitted herewith). NPL further teaches that milling can be used on a variety of materials, common materials being: aluminum and other metals (page 7).
In this case, Koster et al. teach to produce the distribution bar via injection molding. However, one of skill in the art appreciates that there are many known manufacturing techniques suitable to make distribution bars. NPL teaches that milling is the most common form of machining. Since milling is known to be used when making holes in objects, and being used with metals, it would be predictable and obvious to form the distribution bar of Koster et al. by milling a metal such as aluminum.
Claim 25 recites the material is selected from the group consisting of: aluminum, steel, aluminum alloys, steel alloys, stainless-steel. As detailed in the rejection to claim 24, above, it would be obvious to form the distribution bar by milling aluminum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”